Alvey, C. J.,
delivered the opinion of the Court.
The prisoner, the appellant in this case, was indicted for the murder of Winfield S. Dawson on the 21th of July, 1881. The prisoner was tried upon the plea of not guilty, and was found guilty of murder in the first degree. The crime was committed in Alleghany County, and the prisoner was tried and convicted at the October term of the Circuit Court for that county, 1881.
*32In the course of the trial, the prisoner took two hills of exception to the refusal of the Court to admit certain evidence proffered by him; and the rulings of the Court, as stated in those exceptions, form the only subjects of review on this appeal.
In the first bill of «exception, it is stated that the State, in support of the prosecution, proved by a witness, bj the name of Hudson, that Dawson, the deceased, lived with his family on witness's farm. He knew the prisoner; he Avas a laborer. He .saw Spencer, the prisoner, in March last, talking with Dawson, the deceased. That, on the day of the shooting, .he was sitting on his porch and heard a shot, and saAv the wife of the deceased running toward him. He-then went to his front gate and saw Dawson on the ground resting on his elbows: The prisoner was standing over him with a pistol, and fired it at DaAA>-son. The deceased then fell back and witness did not see him move again. When Mrs. Dawson started down the road to her husband, the prisoner said to her: “ If you come any further I will blow your damn brains out." That the prisoner then turned to the body of Dawson and said, “I will not leave you until the last breath is out." The prisoner remained there a feAv minutes, and then went down the road.
In corroboration of this statement of the Avitness Hudson, the testimony of several other Avitnesses was produced. And the State then proved by Mrs. Sarah Dawson, the widow of the deceased, that on the evening of the day of the murder the prisoner came to her 'house, and talked pleasantly with her and her husband; that she told him he was looking badly, and he replied that he was on the sick list; that the prisoner then asked her husband to walk down the road with him, as he had something to say to him; that they their went off down the road together, and shortly thereafter she heard the first shot.
*33The State then proved by Andrew Dawson, that the prisoner had been away from the county since March, 1881; that he came to the house of witness on Sunday, five days before the murder, and said he was on the sick list; that he had come from Harford County, and had come to Rawlings station to see his girl, Miss Shepherd; that the prisoner left the house of witness on Wednesday, saying he was going to Barton to see his brother; that the next time the witness saw the prisoner was at Rawlings station after the shooting; that the prisoner then told witness he had come up to Rawlings to kill Scott Dawson, and that he had done it, and he thanked Grod for it; and that the prisoner slapped his breast and said the nerve in there had prompted him to do it. And this witness, on cross-examination, testified that the prisoner was calm and sober at the station; that witness was the brother-in-law of the prisoner, the latter having married witness’s sister; that the wife of the prisoner had been dead about three years, and that about nine years before, Scott Dawson, the deceased, had been convicted and sentenced to the penitentiary for five years, for an attempted assault upon witness’s sister; that while Scott Dawson was in prison, the accused married the sister of witness; and that Scott Dawson had been home from the penitentiary about two years before he ivas killed.
The State then proved, by M. T. Dawson, that he saw the prisoner the evening of the murder at Raw-lings station, and that the prisoner asked witness if he had heard what he, the prisoner, had done; that wfitness replied he had not, and the prisoner then said, I have shot Scott Dawson; I shot him for the crime he committed, for which he was sent to the penitentiary.”
*34The State rested its case, and the prisoner was then sworn as a witness in his own behalf, and he testified that he was 27 years of age; that he was horn and raised at Rawlings station, and lived there most of his life; that he was married in 1882, to Rachael Dawson, who died about three years prior to the time of his testifying, and that since her death he had had no settled place to live: That he returned to Rawlings station on the 24th of July, 1887, and met Scott Dawson at his, Dawson's house, on the evening of the 27tli of July, 1887; that he and Dawson left the house and walked down the road together; and that he then spoke to Dawson about the wrongs he, Dawson, had done to his, the prisoner’s wife, before her marriage; that he asked Dawson if he did not think he had done wrong and deserved to die for it; that Dawson replied he did not know hut what he did, and witness then said, “ Scott, that is my business here, and I will kill you for it, or die by your side;” and drawing his reovlver he fired, Dawson fell down, and he, the prisoner, then fired the second shot at him: That he, the prisoner, then went down to the station, and he there told Andrew Dawson that the nerve or heart in his left breast made him do it. That he purchased the pistol in Baltimore as he came through, and that he had come home on purpose to shoot Dawson. That he had told Andrew Dawson he had come home to see Miss Shepherd, hut that was not true: That he had put off shooting Dawson so long, because he hated to do it, and that he took Dawson down the road, because he did not like to shoot him at the house in the presence of his wife: That he did not know whether Dawson was armed or not, hut saw him take a knife from his pocket, hut’he did not make an effort to use it.
After thus stating the facts and circumstances of the killing, and the plan-and deliberation by and with *35which the act was done, the counsel for the prisoner proposed to prove hy him, that in July, 1884, the prisoner’s wife died, and that some time previous to dier death she had complained to him of illness, the -cause of which she attributed to a felonious assault made upon her by the deceased, and that the prisoner believed the assault was the immediate cause of her death; that this fact fastened itself upon his mind to the exclusion of all other thoughts, and that from the death of his wife to the date of the homicide, he was nervous and restless, and that it was impossible for him to remain long at one employment, by reason of this condition: That the dead body of his wife, with the scars indicted by the deceased, would appear to him in his dreams, and he was constantly followed and haunted with the idea, that so long as the deceased lived, he, the prisoner, would have no rest or peace of mind, and that he could exercise no power of will or self-control over this idea, and that since the death of Dawson, he, the prisoner, has found rest, and peace and quiet. To the proffer thus made, the State objected, and the Court ruled the whole proffer inadmissible, unless the counsel for the prisoner would assure the Court that they would follow up the proof of the facts embraced in the proffer, with other proof tending to show that, at the time of the homicide, the prisoner was insane or deranged, and thereby rendered irresponsible for his acts. This assurance the counsel refused to give, and, consequently, all the facts embraced in the proffer were excluded. This ruling formed the .subject of the first exception.
After the ruling just stated, the counsel for the prisoner proposed to ask him this question: “Did you observe any change in your mental condition after the death of your wife ? and if so, state what that change was and how it affected you.” To this the State ob*36jected, and the Court sustained the objection, unless-assurance was given that the testimony sought by the question would be followed up by other proof tending to show that, at the time of the homicide, the prisoner was insane or deranged, and thereby rendered irresponsible for his acts. This assurance the prisoner by his counsel refused to give, and the testimony was-excluded. This ruling forms the subject of the second exception.
We have thus fully stated the facts of the case, asset forth in the bills of exception, in order that it may distinctly appear how, and under what conditions and state of case, the questions arose and were ruled upon by the Court below. As will be observed, there was-no specific object avowed for which the evidence was-sought to be introduced. But if the evidence be of a nature to make it admissible for any legitimate pur- ' pose, according to established modes of proof, whether to negative the existence of a criminal responsibility of the accused, or. to reduce the degree of the crime,, it was error to exclude it. But was it legitimate and ^competent evidence, per se} 'to be submitted to the jury to be considered by them in determining either of those-questions? It is insisted hy counsel for the prisoner that the evidence was admissible to prove insanity; to show that the prisoner had not sufficient power of will to resist a violent impulse which impelled him to the commission of the act, and by which impulse he was deprived of power of choosing between right and wrong. But' whether admissible for that purpose or not, it is urged that it was at least admissible as tending to show an absence of the malicious premeditation with which the murder was charged to have been committed, and would have afforded a warrant to the jury in finding the prisoner guilty of a less degree of crime ■than murder in the first degree. We will examine these contentions in the order stated.
*371. Was the evidence admissible to prove insanity, that is to say, such condition of mind, as, by the law of tlie land, would render the prisoner irresponsible for his acts? There has been, and is still, a great variety of opinion entertained upon this subject, and especially among members of the medical profession who have written upon the subject of medical jurisprudence. Doubtless the subject has been much elucidated by the repeated discussions that have taken place. But, in Courts of justice where definite-principles, and not mere theories, must be given practical application, and that too with a view to the safety of society, as well as for the protection of the particular individual accused, tests that have received the sanction of experience and the approval of the ablest jurists of our age, must be •accepted and applied as the - established law. And according to tlie law, as we find it settled by the-great preponderance of judicial authority, if the party accused be competent to form and execute a criminal design; •or, in other words, if at the time of the commission of the alleged offense, he had capacity and reason sufficient to enable him to distinguish between right and wrong, and understand the nature and consequences of his act, as applied to himself, he is a responsible agent, and amenable to the criminal law of the land for the consequences of his act.. This is the leading test as •applied by the Courts of England, and certainly by a very large majority of the Courts of this country.
In the very celebrated case of McNaughten, which occurred in 1843, the accused was indicted for shooting Mr. Drummond, the private secretary of Sir Robert Peel, the secretary being mistaken for Sir Robert himself. The party was defended, and acquitted, upon the theory of the existence of an insane delusion as to some imaginary persecution that he was suffering at the hands of Sir Robert Peel, whoiri he determined to kill. *38The case excited great interest, and it occasioned a very earnest dehate in the House of Lords, upon the 'state of the law of insanity, as applied in the administration of criminal justice. The opinion of all the Judges was taken, in the form of answers to certain questions propounded (10 Cl. & Fin., 200) ; and, by that-opinion, it was laid down as the settled law, and fully approved by the House of Lords, that notwithstanding a party may do an act, being in itself criminal, under the influence of an insane delusion, with a view of' redressing or revenging some supposed grievance, or injury, or of promoting some public good, he is nevertheless, punishable, if he had the capacity to distinguish between right and wrong, and knew at the time that he was acting contrary to laiv. Therefore, if the party accused be conscious that the act was one that he ought not to do, that act being contrary to law, he is punishable under the law. The law thus laid down furnishes the test in England, and it has been very generally accepted by the Courts in this country.
In 1844 the trial of Rogers took place in Massachusetts, for the murder of the warden of the prison where the accused was confined. This is a leading case in this country, and is reported in 7 Metc., 500, but the-facts are more fully reported in 1 Lead. Cr. Cas., 87, by Bennett and Heard. The defence of the accused was that the act was committed under an insane' delusion, that the warden intended to do him an injury that would result in his death. Chief Jiistice Shaw presided at the trial, and in a most carefully prepared charge delivered to the jury, he stated the test of criminal responsibility to be, that although the accused might be laboring under partial insanity, still, if he understood the nature and character of his act and its. consequences; if he had knowledge that it was wrong and criminal, and mental power sufficient to apply that. *39knowledge to his own case, and to know that, by doing the act, he was doing wrong; such partial insanity was not sufficient to exempt him from criminal responsibility and punishment. And after stating the general principles applicable to such case, and referring to the facts, the learned Chief Justice put the inquiry: “Did this indicate such a diseased state of mind, that tire act of killing the warden was to be considered as an outbreak or paroxysm oí disease, which, for the time being, overwhelmed and superseded, reason and judgment, so that the accused was not an accountable agent ? If such was the case, the accused should be acquitted; otherwise, as the evidence proves beyond all doubt the fact of killing without provocation, by the use of a deadly weapbn, and attended with circumstances of violence, cruelty, and barbarity, he must undoubtedly be convicted of wilful murder.”
In this case there is not the shadow of a pretence for contending that the prisoner, at the time of the act committed, was not able to distinguish as between right and wrong, or that he did not in fact know that the act was wrong and unlawful. Nor is there any evidence whatever of any delusion in reference to the victim of the prisoner’s act. He boasted that he had the nerve to do the act, and his own evidence negatives the idea of any want of mental capacity to understand fully the nature and consequences of his act; and, with the fullest opportunity for explaining, he never for a moment pretended that he did not understand the full import of the act that he had done. But it is contended that there are other species of insanity than those referable alone to diseases of tire mind, or disorders of the mental powers; that there is a species of insanity denominated by medico-legal writers as moral insanity, and sometimes as lesion of the will: and that such species of insanity may co-exist with ample mental *40power and perception to distinguish right from wrong, and to understand fully the’ nature and consequences of criminal acts; and yet the party may be impelled to the doing of an act, wrong in itself, by a morbid irresistible impulse. This species of insanity, it is true, is recognized by many able writers upon medical jurisprudence; and by some few Courts it has had a partial or qualified recognition. But, by the great majority of Courts and jurists, it is, as an independent state or condition, declared to have no place in the law-. All crime is committed from bad motives or impulses, and it is the great object of the law to compel people' to resist and'restrain their vicious criminal impulses; the law giving no impunity to their indulgence. Taylor, an author of high repute, in his worli on Medical Jurisprudence, (edition of 1873,) at page 479, of vol. 2, says,’ “ The intellectual disturbance may be sometimes difficult of detection; but in every case of true insanity it is more or less present, and it would be a highly dangerous practice to pronounce a person insane, when some evidence of its existence was not forthcoming. The law does not recognize moral insanity as an independent state; hence, however perverted the affections, moral feelings, or sentiments may be, a medical jurist must always look for some indications .of disturbed reason. Medically speaking, there are, according to Dr. Prichard, two forms of insanity, moral and intellectual ; but in law there is only one—that which affects the mi%d'. Moral insanity is not admitted as a bar to responsibility for civil or criminal acts, excej)t in so far as it may be accompanied by intellectual disturbance." And in speaking of moral' or emotional insanity, as a defence for the commission of crime, the late Mr. Justice Curtis, in U. S. vs. McGlue, (1 Curt., 1), well said: “It is an important as well as a deeply interesting study, and it finds its place in that science *41which ministers to diseases of the mind. * * * * But the law is not a medical nor a metaphysical science. Its search is after those practical rules which may he administered without inhumanity for the security of civil society by protecting it from crime, and therefore it inquires not into the peculiar constitution of mind of the accused, or what weakness or even disorders he was afflicted with, but solely whether he toas capable of having, and did have, a, criminal intent. If he had such intent the law punishes him, but if not, it holds him dispunishable.” This is a brief, but, as we understand it, a clear and correct expression of the law upon this very interesting subject. And it seems to be strictly in accordance with what was contemplated by the Legislature, in the enactment of the provisions of the Code, Art. 58, secs. 4 and 5, whereby it is provided, that when any person, indicted for crime, shall allege insanity or lunacy in his defence, the jury shall be required to find by their verdict whether such person was at the time of the commission of the offence, or still is, insane, lunatic or otherwise; and if the party be found to be insane or a lunatic he is required to be placed under restraint.
2. The proffered evidence not being admissible as tending to show insanity of the prisoner at the time of the commission of the offence, nor at the time of the trial. the next question is, was it admissible to affect the degree of the crime? It is said that it tends to show such condition of mind as to have rendered the prisoner incapable of forming the wilful and premeditated purpose of killing to constitute the case one of murder in the first degree; and the case is attempted tobe assimilated to the case of a party committing a crime while in a state of intoxication, where the question is, whether he was in such a condition of mind as to be capable of deliberate premeditation. And in support off this con*42tention, the case of Hopt vs. The People, 104 U. S., 631, and many other cases upon the same subject, have been pressed upon the attention of the Court. The principle of those cases may be conceded. But how does such principle apply to this case, where it is shown by all fhe evidence, that of the prisoner included, that there' was the most deliberate premeditation in the perpetration of .the crime? that the victim of the crime was actually decoyed from his house to the place of the murder, and there, while defenceless, was admonished of the deadly purpose of his murderer, and then shot to death without resistance. Suppose the murder, instead of having been committed in the way it was, had been committed by preparing and administering poison, or by lying in wait, or while attempting to perpetrate the crime of rape, robbery, or arson, could it be seriously contended, upon the assumption that the prisoner had sufficient mind and capacity to make him criminally responsible for his acts, that such evidence as that embraced in the proffer should have been admitted for the purpose of reducing the degree of the crime? In such cases the antecedent conduct of the party would demonstrate the existence of the wilful and criminal purpose, and, upon the facts being found, the law has definitely declared the degree of the prime and fixed the penalty. And if in those cases such evidence would not be admissible, why should it be admissible in this? In those cases where intoxication is allowed to be shown to reflect upon the question of deliberation, the true end to be deduced from the authorities, says Wharton, (1 Am. Cr. Law, sec. 41,) is, “that when there is no evidence of premeditation aliunde, and where the defendant is proved at the time of the occurrence to have been in a state of mental confusion of which drink was the cause, the fact of such mental confusion may be received to show either that there was no specific intent to take *43life, or that there was no positive premeditation." And this principle is that recognized and adopted in the case of Hopt vs. The People, 104 U. S., 633. Here the evidence shows most conclusively, not only the existence of positive premeditation, but that the accused was actuated by a 'motive of a rankling nature ; and his preparation, and the pursuit of a plan of execution, betokened the determined purpose of a bloody and cruel revenge. The prisoner being criminally responsible, and having thus premeditated the killing, there is no principle that would justify the introduction of such evidence as that proffered, for the purpose of reducing the degree of his crime. The Court was therefore clearly right in excluding the evidence, and the rulings must be affirmed.

Rulings affirmed, and


cause remanded.

(Decided 18th April, 1888.)
Per curiam.
This case was submitted on brief by the Attorney-General, and, in addition to quite a full brief on behalf of the appellant, there was an oral argument at bar in support of the appeal, before all the Judges, except Judge McSiterry. He has, however, at our request, carefully examined the case, and he fully concurs with the majority of the Court in the foregoing opinion.